Mb. Justice Wole
delivered the opinion of the Court.
This was a case where the District Court of San Juan on appeal set a day for the trial of the action. The defendants failed to appear at the trial. At the suggestion of the plaintiff the court entered judgment and the defendants ■appealed. The appellee moves to dismiss the appeal as frivolous.
If the opinion of the court below submitted by the appellants be examined it will be seen that the court considered that the pleadings established a prima facie case for the plaintiff and, therefore, that it was the duty of the defendants to prove the positive averments of their answer and that they had not done so. It does not therefore appear, as maintained by the appellants, that the court rendered judgment solely on the pleadings but the fact was that there was a trial and the defendants had an opportunity to present their defense and failed to do so.
The defendants denied for lack of information and belief that the note transcribed in the complaint was the same that they had signed. An averment for lack of information and belief was insufficient. Section 119 of the Code of Civil Procedure; Eneglotaria Medicine Co. v. Sosa, 38 P.R.R. 542; Antonsanti & La Costa v. Axtmayer, 38 P.R.R. 701; Miranda v. National Fire Ins. Co., 41 P.R.R. 290.
The appeal will be dismissed.